DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claim 1-18, 20, are drawn to a horse blanket for a horse, classified in A01K13/008.
Group II. Claim 19, is drawn to an equine adjustable blanket system for a horse comprising a horse blanket, a yoke device, classified in A44B13/0029.
The inventions are independent or distinct, each from the other because:
Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the yoke device is not required.  The subcombination has separate utility such as it can be used with another equine blanket.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I and II are separately classified and required different fields of search. In searching for group I, one would have to include search terms/search for “first and second gussets” not required in group II. In searching for group II, one would have to include a yoke device not required by group I. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: Figure 5, top half 
Species B: Figure 5, bottom half
Species C: Figure 5A, top half, Figure 6
Species D: Figure 5A, bottom half
The species are independent or distinct because Species A discloses a second end of a first gusset that is distal to the first end but formed away from the outer perimeter of the front portion not disclosed in the other species. Species B discloses a second end of first gusset disposed within front edge of front portion so that the first gusset ends at the front edge of front portion not disclosed in the other species. Species C discloses first portion and second portion of first gusset are formed from curvilinear segments. Species D discloses that the first portion and second portion of first gusset are formed from line segments. 
In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 19 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
In searching for species A, one would need to include the particulars of a first gusset disposed away from the outer perimeter of the blanket not required for the other species. In searching for species B, one would need to include the particulars of a first gusset with a first curved edge disposed at the perimeter of the blanket not required for the other species. In searching for species C one would need to search for the particulars of a first gusset with curvilinear segments and an open end proximate to the perimeter of the blanket not required for the other species. In searching for species D, one would need to include the particulars of a first gusset with line segments and a closed end proximate to the perimeter of the blanket not required for the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Steven Murphy on 11/29/2022 a provisional election was made without traverse to prosecute the invention of Group II and Species D, claim 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-18, 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler (GB 2319161 A). 
Regarding claim 19:
 Fowler teaches:
An equine adjustable blanket system (abstract and figs)
for a horse having a neck, a back, a barrel, a dock, a withers, a chest, a mane, at least one shoulder, a point of said at least one shoulder, a forearm, and at least one scapula, said equine adjustable blanket system comprising: (see horse in fig 3 having the anatomically body structures of a horse including a neck, barrel, dock, withers, chest, made, at least one shoulder, a point of said at least one shoulder, a forearms, at least one scapula)
a horse blanket; (Fig 3, Ref 5)
and, b) a yoke device; (Fig 1, Ref 1)
and, c) wherein said horse blanket is disposable upon and positionable in contacting engagement with said back of said horse (Fig 2+3 see how the horse blanket 5 is positionable and in contacting engagement with the back of the horse)
and said yoke device is disposable upon and positionable in contacting engagement with said chest of said horse, (Fig 2, see how the yoke device is disposable upon and positionable in contacting engagement with the chest of the horse specially at chest bib4)
said yoke device and said horse blanket being mutually and matingly couplable to each other to form said equine adjustable blanket system. (Fig 2-3, pg 7-8)	
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643